DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, “adsorbing apparatus of claim1” should be “adsorbing apparatus of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “densely” arranging the plurality of supporting posts. The term “densely” is a relative term which renders the claim indefinite. The term “densely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree one of ordinary skill in 
Additionally, dependent claims 2-6 are rejected as indefinite because they depend from, and thus include all the limitation of, claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenbo et al (JP-S58153344-A, English machine translation provided by Espacenet) and further in view of Miyamukai (JP-H04323849-A, English machine translation provided by Espacenet).
Regarding Claim 1, Kenbo [0001] teaches of an adsorbing chuck (“good adsorbing force and good suction force”) with cavity (Fig. 3, Holes 7b and 7d) and opening (Fig. 3, ring 7a), and block structure (Fig. 1, chuck block 4 under wafer 1) with channel (Fig. 1, vacuum evacuation hole 3). 
Kenbo is silent on a plurality of supporting posts densely arranged in the cavity because their chuck face functions as the negative of the instant application. Kenbo has a plurality of cavities and a single piece for its chuck face. In related vacuum check for wafers, Miyamukai [0013] teaches the alternative, a plurality of supporting posts (Fig. 1, support protrusions 4) from the cavity (recess 3). The 4,231 support protrusions are densely arranged [0015]. Miyamukai [0019-20] teaches that the plurality of support protrusions is preferred as it optimizes/minimizes wafer strain and contact area compared to Kenbo’s invention. Additionally, Kenbo teaches of their chuck used for semiconductor manufacturing but is silent on the composition of the wafer. Miyamukai [0001] teaches that vacuum chucks are used to transport and process silicon, alumina, quartz and other wafers. Quartz is a known glass, so Miyamukai’s invention works on glass wafers. It would be obvious to one of ordinary skill in the art at the time of invention to modify Kenbo to use a plurality of supports instead of a plurality of vacuum holes to minimize contact area on the glass wafer.

Regarding Claim 2 and 3, according to modified Kenbo of Claim 1, Kenbo teaches of an adsorbing chuck and opening that is circular (Fig. 4, Chuck 6, Opening 7a). The diameter of the chuck is greater than the diameter of the opening; the diameter of the opening is greater than the diameter of the wafer (Fig. 4, wafer 1).

Regarding Claim 4, according to modified Kenbo of Claim 1, Kenbo teaches of square vacuum holes equably arranged in the cavity in Fig. 3 and 4. Miyamukai [0021] also teaches that the depicted support columns are not limited in shape and can be square, prismatic, or other shaped that satisfies. It would 

Regarding Claim 5, according to modified Kenbo of Claim 1, Miyamukai [0013] teaches of the support protrusions extend to be the same height as the peripheral wall (opening).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenbo et al (JP-S58153344-A) and Miyamukai (JP-H04323849-A), and further in view of Nishino et al (JP-2005032977-A, English machine translation provided by Espacenet).
Regarding Claim 6, according to modified Kenbo of Claim 1, Miyamukai is silent on the material of the chuck/supports. In related vacuum chuck for wafer art, Nishino (p. 4 Line 5-6) teaches of “vacuum chuck… is made of ceramics”. Ceramics are known low thermal conductivity and low expansion coefficient materials. It would be obvious to one of ordinary skill in the art at the time of the invention to construct a vacuum chuck out of ceramics for their thermal properties to be compatible and transport the wafers to different processing such as annealing and sintering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741